 

Exhibit 10.41

 

AMENDMENT NO. 3

TO

CNF INC.

AMENDED AND RESTATED

EXECUTIVE SEVERANCE PLAN

 

WHEREAS, CNF Inc. (formerly CNF Transportation Inc.) (the “Company”) has
previously adopted the CNF Transportation Inc. Amended and Restated Executive
Severance Plan (the “Plan”);

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to amend the Plan in certain
respects;

 

NOW, THEREFORE, the Company hereby amends the Plan as follows (capitalized terms
used herein without definition have the meanings given to those terms in the
Plan).

 

1.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” appearing in Section 1.4 is amended in its entirety so as to
read as follows:

 

“Change in Control” means the occurrence of an event described in any one of the
following clauses (1) through (5):

 

  (1)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or its Affiliates, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or its Affiliates, and (C) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock), is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding voting securities;

 

  (2)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Ef-

 



--------------------------------------------------------------------------------

fective Date or whose appointment, election or nomination for election was
previously so approved or recommended;

 

  (3)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than 50% of the combined voting power of
the voting securities of the Company or such surviving or parent entity
outstanding immediately afer such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as hereinabove defined), directly or
indirectly, acquired 25% or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates);

 

  (4)   the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of assets having an aggregate book value at the time of such sale
or disposition of more than 75% of the total book value of the Company’s assets
on a consolidated basis (or any transaction having a similar effect), other than
any such sale or disposition by the Company (including by way of spin-off or
other distribution) to an entity, at least 50% of the combined voting power of
the voting securities of which are owned immediately following such sale or
disposition by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
provided, however, that a Change in Control shall be deemed not to have occurred
under this clause (4) if, immediately prior to the consummation of any sale or
disposition of a business unit that is taken into account in determining whether
a Change in Control has occurred, the Executive is employed by, and is party to
a severance agreement with, such business unit; or

 

  (5)   there is consummated the sale or other disposition by the Company,
however effected, of at least two of the three primary business units of the
Company, whether in a single transaction or in a series of transactions
occurring within an 18-month period, and whether or not one or both of such
business units constitute part of a larger enterprise at the time of the sale or
other disposition; provided, however, that this clause (5) shall apply only to
Eligible Employees who are employed by the Company and shall not apply to
Eligible Employees who are employed by the Company’s business units; and
provided further, that the Board of Directors of the Company may, upon notice to
the Executive given at any time, terminate this clause (5) without the consent
of the Executive, except that any such

 

 

2



--------------------------------------------------------------------------------

 

notice shall not be effective to terminate this clause (5) if a Change in
Control occurs pursuant to this clause (5) within ninety (90) days after such
notice is given.

 

As used in clause (5) above:

 

  (A)   “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and

 

  (B)   a “sale” or other disposition of a business unit includes:

 

  (i)   a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing voting power of all
outstanding securities of the business unit, whether by merger, consolidation or
otherwise;

 

  (ii)   the sale of all or substantially all of the assets of the business
unit; and

 

  (iii)    any other transaction or course of action (including, without
limitation, a spin-off or other distribution) engaged in, directly or
indirectly, by the Company or the business unit that has a substantially similar
effect as the transactions of the type referred to in clause (i) or (ii) above;

 

it being the intent that a sale or other disposition of a business unit occurs
even if (x) such business unit constitutes part of a larger enterprise at the
time of the relevant sale or disposition transaction and (y) such sale or
disposition transaction involves such larger enterprise (such as, by way of
example and without limitation, when one or more business units are subsidiaries
of a common parent and either (I) the common parent is spun-off or (II) there is
consummated a sale of the stock or other equity interests in the common parent
having more than 50% of the then existing voting power of all outstanding
securities of the common parent).

 

The foregoing notwithstanding, a sale or other disposition of a business unit
shall not be deemed to have occurred for purposes of clause (5) above (x) except
in the case of a transaction described in clause (ii) above, so long as the
Company or any of its Affiliates (as such term is defined in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended), individually or collectively,
own the then outstanding shares of

 

 

3



--------------------------------------------------------------------------------

capital stock of the business unit having 50% or more of the then existing
voting power of all outstanding securities of the business unit, or (y) in the
event of the sale of shares of capital stock of the business unit (or the sale
of shares or other equity interests in any parent company of such business unit)
to any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, the business unit or any other Affiliate of the Company.

 

2.    Change in Definition of “Eligible Employee.”    The definition of the term
“Eligible Employee” appearing in Section 1.9 is amended in its entirety so as to
read as follows:

 

“Eligible Employee” means an individual who, immediately prior to a Change in
Control, (a) is an employee of the Company or of an Eligible Subsidiary, (b) is
not a party to an individual employment or severance agreement with the Company,
and (c) occupies a position that has been classified within the CNF Inc.
executive level salary grade structure. An Eligible Employee becomes a “Severed
Employee” once he or she incurs a Severance. As used herein, “Eligible
Subsidiary” means any of the following: CNF Service Company, Inc., Con-Way Air
Express, Inc., Con-Way NOW, Inc., Con-Way Transportation Services, Inc., Emery
Air Freight Corporation, Emery Expedite!, Inc., Menlo Worldwide, LLC and Menlo
Logistics, Inc.

 

3.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be December 4, 2001. Except as expressly amended hereby, the
Plan remains in full force and effect.

 

CNF INC.

By:

 

--------------------------------------------------------------------------------

   

Eberhard G.H. Schmoller

Senior Vice President, General

Counsel and Secretary

 

Executed: December 4, 2001

 

 

 

4